Case 4:19-cv-04473 Document 42 Filed on 06/01/20 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  June 02, 2020
                                                               David J. Bradley, Clerk
Case 4:19-cv-04473 Document 42 Filed on 06/01/20 in TXSD Page 2 of 2
